Title: List of Unretained Letters, [ca. 9 June 1794]
From: Jefferson, Thomas
To: 



[ca. 9 June 1794]

List of letters of which no copies have been retained.


Mr. Bolling’s 1794. June 7.
to Thos. Pleasants 4. mile creek, to engage Nanny Brewer to come to Monticello immediately after harvest to make 100,000 bricks, and to fix her wages. I to send a horse for her.


Eppington.
June 8. to James Brown to send me a copy of Donald & Burton’s account and promising to send him a statement of the money I recieved from Clow & Co.


do.
do.  to Colo. Gamble to send my groceries left with Heath by a waggon to Charlottesville, and the fish by water by Colo. Lewis’s boats.


do.
June 9. to Colo. Skipwith. Apologising for not calling on him and informing him of the proceedings proposed against R. Randolph’s representatives for indemnification to us against Bivins’s judgment, and that Marshall thinks favorably on the question whether we shall be liable for the Guineaman.


